DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8; 10, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruber U.S. Pub. No. 2020/0098165.
Re: claim 8, Gruber teaches  
8. A method comprising:  determining whether a first primitive is visible in a first region using a first processor (second processing unit 106; Gruber, Fig. 1); determining whether a second primitive is visible in the first region using the first processor; (“… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass... “visibility information” may refer to any information in any data structure that indicates whether one or more primitives associated with one or more draw commands is visible… with respect to the bin”; Gruber, [0042], [0046])
The second processing unit generates visibility information for primitives, for each bin (determines whether a first primitive is visible in a first region, determines whether a second primitive is visible in a first region).  
indicating that the first primitive is visible in the first region using the first processor (second processing unit 106; Gruber, Fig. 1); indicating that the second primitive is not visible in the first region using the first processor; providing  a completion indication that primitive visibility determination for  an entire first region is completed using the first processor; (“… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin…the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or possibly visible primitives are rendered into each bin… “visibility information” may… refer to any information in any data structure that indicates whether one or more primitives is visible… with respect to the bin for which the visibility information was generated… “visibility information” may be described as a visibility stream that includes a sequence of 1’s and 0’s with each “1” or “0” being associated with a particular primitive located within the bin… each “1” may indicate that the primitive respectively associated therewith is or may be visible in the rendered frame (i.e., in the respective rendered bin of the rendered frame), and each “0” may indicate that the primitive respectively associated therewith will not be visible in the rendered frame (i.e., in the respective rendered bin of the rendered frame)… the depth visibility pass may also generate visibility information for each bin of a plurality of bins, indicating which primitives is visible and/or may be visible with respect to the bin for which the visibility information was generated, and may be stored in visibility streams 510… the GPU 502 maybe configured to generate multiple visibility streams in parallel for each bin of the plurality of bins.”; Gruber, [0042], [0043], [0045], [0046], [0083], Fig. 5A)
The second processing unit (first processor) generates visibility information, which indicates whether a first primitive is visible and a second primitive is not visible in a bin (region).  For example, the visibility information is represented by a 1, associated with a primitive that is visible in a first bin and by a 0, associated with another primitive that is 
wherein the completion indication comprises a flag, separate from color data of the first region, that indicates completion of determination of  visibility data for the entire first region; (“… ”visibility information” may be described as a visibility stream that includes a sequence of 1’s and 0’s with each “1” or “0” being associated with a particular primitive located within the bin… each “1” may indicate that the primitive respectively associated therewith is or may be visible in the rendered frame… and each “0” may indicate that the primitive respectively associated therewith will not be visible in the rendered frame…”; Gruber, [0046])
The visibility information (completion indication) can be a bit (flag) that indicates whether a primitive, in a particular bin (entire first region), is visible.  For example, 1 indicates that the primitive is visible and 0 indicates that the primitive is not visible.  This bit (flag) may be represented as a visibility stream that includes a sequence of 1’s and 0’s, which would be separate from color data of the first region.  
(“After generating visibility information for each bin… the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin.”; Gruber, [0043])
Once the visibility information is generated for each bin (which includes the first region), 
and in response to the completion indication that primitive visibility determination for the entire first region is completed, rendering the first primitive in the first region using a second processor (second processing unit 106). (“Tile-based rendering generally includes two passes:  a binning pass and a rendering pass… After generating visibility information for each bine (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin…. Only the visible primitives and/or possible visible primitives are rendered into each bin.”; Gruber, [0042], [0043]) 
The second processing unit 106 performs two different functions.  In the first pass, the second processing unit performs binning and generates visibility information.  In the second pass, the second processing unit performs rendering.  When the second processing unit performs rendering in the second pass, it is considered to be a different processor than the processor that performed binning and generated visibility data in the first pass.  In response to completing the first pass and generating visibility information for each bin (indication that primitive visibility determination for the region is completed), the primitives are rendered for each bin (which includes a first primitive in the first region).  
Re: claim 10, Gruber teaches 
10. The method of claim 8, wherein:  determining whether a first primitive is visible in a first region using a first processor comprises performing at least a visibility determination based on position data and determining whether a first primitive is visible in a second region using a first processor comprises performing a visibility determination portion based on position data. (“During the binning pass, the second processing unit 106 may be configured to receive and process draw commands for a particular scene in preparation for rendering the scene into a frame.  A draw command may include one or more primitives.  A primitive may have one or more vertices.  The second processing unit 106 may be configured to generate position data (e.g., coordinate data, such as three-axis (X, Y, Z) coordinate data) in screen space for each vertex of each primitive in the draw commands for a particular scene.  During the binning pass, the second processing unit 106 may be configured to divide a buffer into which a frame is to be rendered into a plurality of bins… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bine.  In some examples, the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or the possible visible primitives are rendered into each bin.”; Gruber, [0042])
During the binning pass, visibility information is determined for each bin (which includes 
Claim 11 is a method analogous to the apparatus of claim 3, is similar in scope and is rejected under the same rationale.  
Re: claim 12, Gruber teaches
12. The method of claim 8, further comprising:  determining whether the first primitive is visible in a second region using a first processor; determining whether the second primitive is visible in the second region using the first processor; (“… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass... “visibility information” may refer to any information in any data structure that indicates whether one or more primitives associated with one or more draw commands is visible… with respect to the bin”; Gruber, [0042], [0046])
The second processing unit generates visibility information for a primitive, for each bin (determines whether a first primitive is visible in a second region, determines whether a second primitive is visible in a second region.  
indicating that the first primitive is visible in the second region using the first processor; indicating that the second primitive is visible in the second region using the first processor; providing an indication that primitive visibility determination for the second region is completed using the first processor; (“… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin…the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or possibly visible primitives are rendered into each bin… “visibility information” may… refer to any information in any data structure that indicates whether one or more primitives is visible… with respect to the bin for which the visibility information was generated.”; Gruber, [0042], [0043], [0045])
The second processing unit (first processor) generates visibility information for each bin (region), which indicates whether first and second primitives are visible in a bin (second region).  
and in response to the indication, rendering the first primitive and the second primitive in the second region using a third processor. (second processing unit 106). (“Tile-based rendering generally includes two passes:  a binning pass and a rendering pass… After generating visibility information for each bine (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin…. Only the visible primitives and/or possible visible primitives are rendered into each bin.”; Gruber, [0042], [0043]) 
The second processing unit 106 performs two different functions.  In the first pass, the second processing unit performs binning and generates visibility information.  In the second pass, the second processing unit performs rendering.  When the second .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1; 2, 3, 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen et al. U.S. Pub. No. 2018/0350036, Glanville et al. U.S. Pub. No. 2019/0304058 and Dimitrov et al. U.S. Pub. No. 2019/0206023.  
Re: claim 1, Gruber teaches 
1. A graphics processing apparatus comprising:  a memory (memory 107; Gruber, Fig. 1); a first graphics processor (second processing unit 106; Gruber, Fig. 1) to:  determine whether one or more primitives intersect with a first region of a frame, determine whether the one or more primitives intersect with a second region of the frame, (“Rendering a bin into the internal memory 107 may include executing commands to render the primitives in the associated bin into the internal memory 107.”; Gruber, [0039])
Primitives are associated with different bins (regions) of the frame.  Gruber is silent, however, VanReenen teaches determining which primitives belong to which bin.  (“A first pass is referred to as a binning pass, in which GPU 12 determines which primitives belong to which bin (also called a tile) and which primitives are visible (e.g., generates visibility information).  Bins or tiles are examples of portions of an image.”; VanReenen, [0066])
GPU 12 (first graphics processor) determines which primitives (one or more primitives) belong to which bins (regions, which include a first region and a second region) of a frame.  Therefore, it would have been obvious to one of ordinary skill in the art at the 
Gruber teaches write visibility data in the memory (visibility streams 510, Gruber, Fig. 5A), the visibility data is to indicate which of the one or more primitives are visible in the first region, the visibility data is to indicate which of the one or more primitives are visible in the second region, (“The architecture 500 may include a GPU 502 (e.g., second processing unit 160), a depth command buffer 504, a vertex buffer 506, a low res depth surface 508, and visibility streams 510… the depth visibility pass may also generate visibility information for each bin of a plurality of bins, indicating which primitives is visible and/or may be visible with respect to the bin for which the visibility information was generated, and may be stored in visibility streams 510… the GPU 502 may be configured to generate multiple visibility streams in parallel for each bin of the plurality of bins.”; Gruber, [0083], Fig. 5A)
The visibility data is stored in visibility streams 510 (memory).  The visibility data indicates which primitives are visible in each bin (which would include indicating which of the one or more primitives are visible in the first region and indicating which of the one or more primitives are visible in the second region).  
write a completion indicator in the memory, the completion indicator to indicate  completion of generation of visibility data for the one or more primitives  for  an entire first region, and the completion indicator to indicate  the completion of generation of visibility data for the one or more primitives  for an  entire second region; (“During the binning pass, the second processing unit 106 may be configured to receive and process draw commands for a particular scene in preparation for rendering the scene into a frame.  A draw command may include one or more primitives… During the binning pass, the second processing unit 106 may be configured to divide a buffer into which a frame is to be rendered into a plurality of bins… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin.  In some examples, the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or possibly visible primitives are rendered into each bin… the depth visibility pass may also generate visibility information for each bin of a plurality of bins, indicating which primitives is visible and/or may be visible with respect to the bin for which the visibility information was generated, and may be stored in visibility streams 510… the GPU 502 maybe configured to generate multiple visibility streams in parallel for each bin of the plurality of bins.”; Gruber, [0042], [0043], [0083], Fig. 5A)
Visibility information (completion indicator) is generated for each bin (which includes a first region and a second region) and stored in the visibility streams 510 (memory).  The 
Gruber is silent, however, Glanville teaches and a second graphics processor to:  commence pixel processing or vertex processing on the first region based on the completion indicator indicating  completion of generation of visibility data for any primitive in the entire first region (“Once a primitive has been processed, including determining whether it is visible in screen-space… a colour value can be output for each sample point (e.g., pixel) covered by that primitive.  The colour values can be stored in a colour buffer.  The colour buffer may be a (logically) two-dimensional array of values representing the colour of visible primitives at the sample points, such as at each pixel of a tile or the screen…”; Glanville, [0083])
There is an indication that the primitive has completed processing (completion indicator indicating completion of visibility data), including indicating whether it is visible.  Then, color values are output for each pixel (pixel processing) of a primitive in a tile (for any primitive in the entire first region).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of a second graphics processor to:  commence pixel processing or vertex processing on the first region based on the completion indicator indicating completion of generation of visibility data for any primitive in the entire first region, as taught by Glanville, ([0082]) and in order to reduce rendering latency, as taught by 
Gruber teaches wherein the completion indicator comprises a flag, separate from color data of the first region, that indicates availability of visibility data for the entire first region (“… ”visibility information” may be described as a visibility stream that includes a sequence of 1’s and 0’s with each “1” or “0” being associated with a particular primitive located within the bin… each “1” may indicate that the primitive respectively associated therewith is or may be visible in the rendered frame… and each “0” may indicate that the primitive respectively associated therewith will not be visible in the rendered frame…”; Gruber, [0046])
The visibility information can be a bit (flag) that indicates whether a primitive, in a particular bin, is visible.  For example, 1 indicates that the primitive is visible and 0 indicates that the primitive is not visible.  This bit (flag) may be represented as a visibility stream that includes a sequence of 1’s and 0’s, which would be separate from color data of the first region.  
(“After generating visibility information for each bin… the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin.”; Gruber, [0043])
Once the visibility information is generated for each bin (which includes the first region), the GPU uses this visibility information to render each bin (indicates availability of visibility data for the first region).  
Gruber teaches and the completion indicator includes an identifier of the first region (“After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin.”; Gruber, [0043])
Visibility information is generated for each bin (such as, the first region) and identifies each bin.  Each bin (region, such as the first region) is separately rendered using its respective visibility information.  
Gruber is silent, however, Glanville teaches and render a first primitive in the first region based on the visibility data indicating the first primitive is visible in the first region. (“In a simple example, consider a graphics processing task comprising two groups of primitives group A and group B.  Group A is initially processed, and the depth buffer 104, colour buffer 106 and stencil buffer 108… are populated with data values… The driver program prepares the data required for rendering the primitives in group A and one result of this is the generation of at least one command 110 for controlling the GPU to render these primitives.  For example, the command may relate to one or more draw calls, for drawing one or more primitives in group A.”; Glanville, [0090])
The primitives in Group A are rendered based on, for example, the depth values, which indicate visibility, for each tile.  Gruber and Glanville are silent, however, Dimitrov teaches different portions of the frame being rendered by different GPUs.  (“… a screen space scene 130 is divided into rectangular regions 132.  Different rectangular regions 132 may be allocated to different GPUIs to be rendered… For example, rectangular regions 132(1), 132(3), 132(5), and 132(7) may be assigned to a GPU 139(0) (e.g., the first GPU) and rectangular regions 132(0), 132(2), 132(4), 132(6), and 132(8) may be assigned to a GPU 139(1) (e.g., the second GPU).  The screen space scene 130 may include primitives (e.g., geometric primitives) such as triangles 134, each of which may be located completely within a rectangular region 132, or straddle one or more rectangular regions 132.”; Dimitrov, [0045], Fig. 1D)
One GPU (second graphics processor) is rendering a first portion of the frame and another GPU is rendering a second portion of the frame.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of render a first primitive in the first region based on the visibility data indicating the first primitive is visible in the first region, in order to avoid rendering primitives that are not visible, as taught by Glanville, ([0082]) and in order to reduce rendering latency, as taught by Dimitrov, ([0021]).
Re: claim 2, Gruber teaches 
2. The apparatus of claim 1, wherein the first graphics processor is to determine whether a primitive intersects with the first and second regions of the frame by use of a visibility determination based on position data. (“During the binning pass, the second processing unit 106 may be configured to receive and process draw commands for a particular scene in preparation for rendering the scene into a frame.  A draw command may include one or more primitives.  A primitive may have one or more vertices.  The second processing unit 106 may be configured to generate position data (e.g., coordinate data, such as three-axis (X, Y, Z) coordinate data) in screen space for each vertex of each primitive in the draw commands for a particular scene.  During the binning pass, the second processing unit 106 may be configured to divide a buffer into which a frame is to be rendered into a plurality of bins… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bine.  In some examples, the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or the possible visible primitives are rendered into each bin.”; Gruber, [0042])
During the binning pass, visibility information is determined for each bin (which includes a first region and a second region) and the coordinate positions of the visible primitives that intersect each bin, 
Re: claim 3, Gruber teaches
3. The apparatus of claim 1, wherein to render the first primitive, the second graphics processor is to perform one or more of: rasterization, pixel processing, pixel shading, color processing, or output streaming. (“In binning architectures, the depth and color passes may each be converted into two passes:  a binning/visibility pass and a render pass… The color passes may include a color visibility pass and a color render pass… In a color visibility pass, the GPU 502 may be configured to generate visibility information associated with the color… During the first half of the render pass, the GPU may render the visibility information associated with the depth, and during the second half of the render pass, the GPU may render the visibility information associated with the color.”; Gruber, [0081], [0084], [0085])
In order to render a primitive, the GPU generates visibility information associated with color (color processing).  
Re: claim 4, Gruber is silent, however, Glanville teaches 
4. The apparatus of claim 1, further comprising a third graphics processor to commence pixel processing or vertex processing on the second region based on the completion indicator indicating completion of visibility data for primitives in the second region (“Once a primitive has been processed, including determining whether it is visible in screen-space… a colour value can be output for each sample point (e.g., pixel) covered by that primitive.  The colour values can be stored in a colour buffer.  The colour buffer may be a (logically) two-dimensional array of values representing the colour of visible primitives at the sample points, such as at each pixel of a tile or the screen…”; Glanville, [0083])
There is an indication that the primitive has completed processing, including indicating whether it is visible.  Then, color values are output for each pixel (pixel processing) of a primitive in a tile (one or more primitives in the first region).  
and render a second primitive in the second region based on the visibility data indicating the second primitive is visible. (“In a simple example, consider a graphics processing task comprising two groups of primitives group A and group B.  Group A is initially processed, and the depth buffer 104, colour buffer 106 and stencil buffer 108… are populated with data values… The driver program prepares the data required for rendering the primitives in group A and one result of this is the generation of at least one command 110 for controlling the GPU to render these primitives.  For example, the command may relate to one or more draw calls, for drawing one or more primitives in group A.”; Glanville, [0090])
The primitives in Group A are rendered based on, for example, the depth values, which indicate visibility, for each tile.  Gruber and Glanville are silent, however, Dimitrov teaches different portions of the frame being rendered by different GPUs.  (“… a screen space scene 130 is divided into rectangular regions 132.  Different rectangular regions 132 may be allocated to different GPUIs to be rendered… For example, rectangular regions 132(1), 132(3), 132(5), and 132(7) may be assigned to a GPU 139(0) (e.g., the first GPU) and rectangular regions 132(0), 132(2), 132(4), 132(6), and 132(8) may be assigned to a GPU 139(1) (e.g., the second GPU).  The screen space scene 130 may include primitives (e.g., geometric primitives) such as triangles 134, each of which may be located completely within a rectangular region 132, or straddle one or more rectangular regions 132.”; Dimitrov, [0045], Fig. 1D)
One GPU is rendering a first portion of the frame and another GPU (third GPU) is rendering a second portion of the frame.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of a second graphics processor to:  a third graphics processor to commence pixel processing or vertex processing on the second region based on the completion indicator indicating completion of visibility data for primitives in the second region and render a second primitive in the second region based on the visibility data indicating the second primitive is visible, in order to avoid rendering primitives that are not visible, as taught by Glanville, ([0082]) and in order to reduce 
Re:  claim 21, Gruber teaches 
21.  (New) The graphics processing apparatus of claim 1, wherein the first graphics processor and the second graphics processor are part of a system on chip (SoC). (“In the example of Fig 1A, the display processing pipeline 102 includes a first processing unit 104, a second processing unit 106… For example, one or more components of the display processing pipeline 102 may be one or more components of a system on chip (SoC), in which case the display processing pipeline 102 may still include the first processing unit 104, the second processing unit 106…”; Gruber, [0030], [0061], Fig. 1A)
Fig. 1A illustrates that the display processing pipeline includes a first processing unit 104 and a second processing unit 106, which are included in a system on chip (SoC).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen,  Glanville and Dimitrov as applied to claim 4 above, and further in view of Wioka et al. U.S. Patent No. 7,468,726.  
Re: claim 5, Gruber is silent, however, Wioka teaches 
5. The apparatus of claim 4, wherein:  the first graphics processor is disposed in a first semiconductor die, the second graphics processor and the third graphics processor are disposed in a second semiconductor die, and the first semiconductor die and the second semiconductor die are communicatively coupled to each other. (“… any number of GPUs may be included in a system, e.g., by including multiple GPUs on a single graphics card or by connecting multiple graphics cards to bus 113.”; Wioka, col. 5, lines 62-65, Fig. 1)
  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen,  Glanville and Dimitrov as applied to claim 1 above, and further in view of Hammerstone et al. U.S. Pub. No. 2020/0013137.  
Re: claim 6, Gruber is silent, however, Hammerstone teaches 
6. The apparatus of claim 1, wherein the frame comprises pixels, the first region (bin 110-a; Hammerstone, Fig. 1) is a part of the frame, and the second region (bin 110-b; Hammerstone, Fig. 1) is another part of the frame. (“Each bin 110 may be rendered/rasterized (e.g., by a GPU) to contain multiple pixels 105, which pixels 105 may be shown via a display.  One or more primitives 115 may be visible in each bine 110.  For example, portions of primitive 115-a are visible in both bin 110-a and bine 110-c.”; Hammerstone, [0029], Fig. 1)
Fig. 1 illustrates a frame that includes 4 bins (regions), 110-a to 110-d.  Each bin contains pixels.  For example, bin 110-a is considered to be a first region and bin 110-b is considered to be a second region.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of the frame comprises pixels, the first region is a part of the frame, and the second region is another part of the frame, in order to process bins using a relatively small amount of memory, as taught by Hammerstone. ([0023])  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen,  Glanville and Dimitrov as applied to claim 1 above, and further in view of Hakura et al. U.S. Pub. No. 2019/0236829.  
Re: claims 7,  Gruber is silent, however, Hakura teaches 
7. The apparatus of claim 1, comprising at least one processor, wherein:  the at least one processor to request a creation of a vertex buffer in the memory and the vertex buffer to store vertex data information for each primitive in the frame. (“The user application program 190 includes… a mesh shading program 192… the mesh shading program 192… execute on the one or more PPs as part of a graphics processing pipeline… the mesh shading library 180 includes any number of applications that the mesh shading program 192 may execute… the mesh shading library 180 includes… a deduplication application 182… any number of the device driver 103, the user application program 190, and the mesh shading library 180 may be stored in any number and type of external memories that are accessible to the processor 112… Instead of storing multiple copies of the same vertex identifier, the primitive distributer generates a vertex buffer 992 that includes unique vertex identifiers, and an indirect index buffer 994 that references entries in the vertex buffer 992… Upon receiving the index buffer 940, the deduplication application 182 identifies that the threads 910(3)-910(0) comprise a thread group, and generates the empty vertex buffer 992 and the empty indirect index buffer 994.”; Hakura, [0026], [0028], [0121], [0129], Figs. 1, 9A-9B)
Fig. 1 illustrates that the deduplication application 182 is executed by the parallel processing subsystem 112.  When the deduplication application receives index buffer 940 (which is considered to be a request from the parallel processing system 112), the deduplication application generates a vertex buffer that stores vertices with unique identifiers (vertex data information for each primitive of the frame).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of at least one processor, wherein:  the at least one processor to request a creation of a vertex buffer in the memory and the vertex buffer to store vertex data information for each primitive in the frame, in order to reduce the memory required to store the index buffer, as taught by Hakura. ([0121])  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber as applied to claim 8 above, and further in view of Hammerstone.  
Re: claim 9, Gruber is silent, however, Hammerstone teaches 
9. The method of claim 8, wherein the first region (bin 110-a; Hammerstone, Fig. 1) is a part of a frame of pixels and the second region (bin 110-b; Hammerstone, Fig. 1) is another part of the frame of pixels. (“Each bin 110 may be rendered/rasterized (e.g., by a GPU) to contain multiple pixels 105, which pixels 105 may be shown via a display.  One or more primitives 115 may be visible in each bin 110.  For example, portions of primitive 115-a are visible in both bin 110-a and bine 110-c.”; Hammerstone, [0029], Fig. 1)
Fig. 1 illustrates a frame that includes 4 bins (regions), 110-a to 110-d.  Each bin contains pixels.  For example, bin 110-a is considered to be a first region and bin 110-b is considered to be a second region.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of the first region is a part of a frame of pixels and the second region is another part of the frame of pixels, in order to process bins using a relatively small amount of memory, as taught by Hammerstone. ([0023])  
Claims 16; 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen et al. U.S. Pub. No. 2018/0350036, Glanville et al. U.S. Pub. No. 2019/0304058, Dimitrov and Wioka et al. U.S. Patent No. 7,468,726.  
Claim 16 is a system analogous to the apparatus of claim 1, is similar in scope and is rejected under the same rationale.  Claim 16 as additional limitations.  Re: claim 16, Gruber is silent, however, Wioka teaches 
16. A system comprising:  a memory (system memory 104 or graphics memory 124; Wioka, Fig. 1); a first die comprising a first graphics processing unit; and a second die comprising a second graphics processing unit, wherein:  the first die is communicatively coupled to the second die, the first die is communicatively coupled to the memory, the second die is communicatively coupled to the memory, (“… any number of GPUs may be included in a system, e.g., by including multiple GPUs on a single graphics card or by connecting multiple graphics cards to bus 113.”; Wioka, col. 5, lines 62-65, Fig. 1)
Fig. 1 illustrates that if the graphics subsystem 112 includes multiple graphics cards connected to bus 113, then each of the graphics cards is communicatively coupled to each other and also communicatively coupled to system memory 104 and graphics memory 124.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Gruber by adding the feature of a system comprising:  a memory; a first die comprising a first graphics processing unit; and a second die comprising a second graphics processing unit, wherein:  the first die is communicatively coupled to the second die, the first die is communicatively coupled to the memory, the second die is communicatively coupled to the memory, in order to allow the GPU to processes data and return the results to the CPU or system memory rather than scanning out the results to display an image, as taught by Wioka. (col. 6, lines 4-7)  
Gruber teaches write a completion indicator in the memory, the completion indication to indicate  completion of generation of visibility data for any primitive in an entire first region, (“During the binning pass, the second processing unit 106 may be configured to receive and process draw commands for a particular scene in preparation for rendering the scene into a frame.  A draw command may include one or more primitives… During the binning pass, the second processing unit 106 may be configured to divide a buffer into which a frame is to be rendered into a plurality of bins… the second processing unit 106 may be configured to generate visibility information for each bin of the plurality of bins during the binning pass… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information is generated for each bin)… After generating visibility information for each bin (e.g., during the binning pass), the second processing unit 106 may be configured to separately render each respective bin of the plurality of bins using the respective visibility information for each respective bin.  In some examples, the second processing unit 106 may be configured to use the visibility stream generated during the binning pass to refrain from rendering primitives identified as invisible during the binning pass, which avoids overdraw.  Accordingly, only the visible primitives and/or possibly visible primitives are rendered into each bin… the depth visibility pass may also generate visibility information for each bin of a plurality of bins, indicating which primitives is visible and/or may be visible with respect to the bin for which the visibility information was generated, and may be stored in visibility streams 510… the GPU 502 maybe configured to generate multiple visibility streams in parallel for each bin of the plurality of bins.”; Gruber, [0042], [0043], [0083], Fig. 5A)
Visibility information (completion indicator) is generated for each bin (which includes a first region and a second region) and stored in the visibility streams 510 (memory).  The second processing unit generates visibility information for the primitives included in each bin.  The visibility information (completion indicator) generated for a bin (an entire first region), indicates that the primitives (visibility data) in the bin are ready or available for rendering (completion indicator to indicate completion of generation of visibility data for an entire first region).   
Claim 17 is a system analogous to the apparatus of claim 2, is similar in scope and is rejected under the same rationale
Claim 18 is a system analogous to the apparatus of claim 3, is similar in scope .  
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen,  Glanville, Dimitrov and Wioka as applied to claim 16 above, and further in view of Hakura.  
Claim 19 is a system analogous to the apparatus of claim 7, is similar in scope and is rejected under the same rationale.  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of VanReenen,  Glanville, Dimitrov and Wioka as applied to claim 16 above, and further in view of Moreton U.S. Patent No. 8,941,669.  
Re: claim 20, Gruber is silent, however, Moreton teaches 
20. The system of claim 16, further comprising a central processing unit (CPU) communicatively coupled to the first graphics processing unit and the second graphics processing unit and one or more of:  a network interface communicatively coupled to the CPU, a display communicatively coupled to the CPU, or a battery communicatively coupled to the CPU, the first die, and the second die. (“Computer system 100 includes a central processing unit (CPU) 102... Visual output is provided on a pixel based display device 110… operating under control of a graphics subsystem 112 coupled to memory bridge 105 via  a bus or other communication path 113…”; Moreton, col. 4, lines 55-56, col. 4, line 64-col. 5, line 2, Fig. 1)
Fig. 1 illustrates that the graphics subsystem 112, which includes GPU 122 and GPU 123 (first graphics processing unit and second graphics processing unit)), is communicatively coupled to the CPU 102 and is communicatively coupled to display   

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.  Applicant argues regarding claim 8:  
“Gruber appears to disclose that second processing unit 106 generates visibility information and visibility information is information of whether one or more primitives is visible and/or may be visible with respect to the bin.  However, visibility information does not disclose that an entire region is complete.  Accordingly, Gruber fails to disclose claim 8’s “providing a completion indication that primitive visibility determination for the entire first region is completed.”  Withdrawal of the rejection of claim 8 is requested at least for this reason.  Claims 10-12 depend from claim 8 withdrawal of the rejections of claims 10-12 is requested at least for the same reason as pertains to claim 8.”
Examiner disagrees.  Gruber teaches, “… the second processing unit 106 may be configured to generate visibility information on a per bin basis (e.g., visibility information 
The second processing unit (first processor) generates visibility information, which indicates whether a first primitive is visible and a second primitive is not visible in a bin (region).  The second processing unit (first processor) generates visibility information for the primitives included in each bin.  The visibility information (completion indicator) generated for a bin (an entire first region), indicates that the primitives (visibility data) in the bin are ready or available for rendering (completion indication that primitive determination for an entire first region is completed using the first processor).
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“The Examiner relies on Gruber to teach claim 1’s “completion indication,”… For reasons set forth with respect to claim 8, Gruber fails to teach claim 1’s “commence pixel processing or vertex processing on the first region based on 
Examiner disagrees.  As explained in the above, Gruber teaches a “completion indication.“  Glanville teaches, “Once a primitive has been processed, including determining whether it is visible in screen-space… a colour value can be output for each sample point (e.g., pixel) covered by that primitive.  The colour values can be stored in a colour buffer.  The colour buffer may be a (logically) two-dimensional array of values representing the colour of visible primitives at the sample points, such as at each pixel of a tile or the screen…” (Glanville, [0083]).  There is an indication that the primitive has completed processing (completion indicator indicating completion of visibility data), including indicating whether it is visible.  Then, color values are output for each pixel (pixel processing) of a primitive in a tile (for any primitive in the entire first region).  
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Claim 5 depends from claim 1.  Withdrawal of the rejection of claim 5 is requested at least for the same reasons as pertains to claim 1.”
Examiner disagrees.  Claims 1 and 5 have been rejected.  Please see the corresponding rejections.
Applicant's arguments filed 5/19/2021 have been fully considered but they are Applicant argues:  
“Claim 6 depends from claim 1.  Withdrawal of the rejection of claim 5 is requested at least for the same reasons as pertains to claim 1.”
Examiner disagrees.  Claims 1 and 6 have been rejected.  Please see the corresponding rejections.
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Claim 7 depends from claim 1.  Withdrawal of the rejection of claim 6 is requested at least for the same reasons as pertains to claim 1.”
Examiner disagrees.  Claims 1 and 7 have been rejected.  Please see the corresponding rejections.
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Claim 9 depends from claim 8.  Withdrawal of the rejection of claim 9 is requested at least for the same reasons as pertains to claim 8.”
Examiner disagrees.  Claims 8 and 9 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.  Applicant argues regarding claim 16:  
“At least for the reasons set forth with respect to claim 1, Gruber fails to teach claim 16‘s “commence pixel processing or vertex procession on the first region based on the completion indicator indicating completion of determination of visibility data for any primitive in the entire first region.  Withdrawal of the 
Examiner disagrees.  Glanville teaches, “Once a primitive has been processed, including determining whether it is visible in screen-space… a colour value can be output for each sample point (e.g., pixel) covered by that primitive.  The colour values can be stored in a colour buffer.  The colour buffer may be a (logically) two-dimensional array of values representing the colour of visible primitives at the sample points, such as at each pixel of a tile or the screen…” (Glanville, [0083]).  There is an indication that the primitive has completed processing (completion indicator indicating completion of visibility data), including indicating whether it is visible.  Then, color values are output for each pixel (pixel processing) of a primitive in a tile (for any primitive in the entire first region).  
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Claim 19 depends from claim 16.  Withdrawal of the rejection of claim 19 is requested at least for the same reasons as pertains to claim 16.”
Examiner disagrees.  Claims 16 and 19 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Claim 20 depends from claim 16.  Withdrawal of the rejection of claim 16 is 
Examiner disagrees.  Claims 16 and 20 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Claim 21 is newly added and supported by the specification, as originally filed.  Claim 21 depends from claim 1 and allowance of claim 21 is requested for at least the same reasons as pertain to claim 1.”
Examiner disagrees.  Claims 1 and 21 have been rejected.  Please see the corresponding rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612